MEMORANDUM ORDER

LANCASTER, District Judge.
Before the court is David L. Gongaware’s appeal from the March 28,1997, judgment of the United States Bankruptcy Court for the Western District of Pennsylvania. His principle argument on appeal is that the Bankruptcy Court erred in concluding that the IRS’s records supporting tax assessments against him properly identified him as the taxpayer against whom the assessments were being made.
*247After de novo review of the pleadings and documents in the case, together with the Bankruptcy Court’s Memorandum Opinion and briefs filed regarding the appeal thereof, the following ORDER is entered this 19 day of September, 1997:
1) The Bankruptcy Court’s allowance of an unsecured claim for the 1987 unassessed amount of $4,943.76 is reversed by consent of the parties.
2) The remaining secured claims for the 1987 and 1990 assessments allowed by the Order of the Bankruptcy Court are affirmed.
The Memorandum Opinion filed by United States Bankruptcy Judge Judith K. Fitzgerald is adopted as the Opinion of the Court.